Head, Justice.
The plaintiff’s action is based upon a contract made by him for the purchase of an automobile. Ho alleges that the defendant contracted to receive, and did actually receive, more than the legal rate of interest on the contract. He prays for the recovery of the alleged excessive charges as “damages.” Where the prayers of a petition seek only legal relief, jurisdiction of the writ of error is vested in the Court of Appeals, and not in this court; and this is true although some of the allegations of the petition might be germane to a proceeding in equity. Taylor Lumber Co. v. Clark Lumber Co., 159 Ga. 393 (125 S. E. 844); Robinson v. Lindsey, 184 Ga. 684 (192 S. E. 910).

Transjerred to the Court of Appeals.


All the Justices concur, except Duckworth, C. J., not participating.